c/tcF         Case 2:17-cr-00585-JS Document 21 Filed 04/17/19 Page 1 of 1 PageID #: 543

                                                                                                               IN   cLe~~s1,ij,ce
                                                                                                          u,s, Ol~TR/CT COURT e-:-o.N.Y,
                                                    MEMORANDUM TO
                                             THE HONORABLE JOANNA SEYBERT
                                                                                                          *     -APR 17 2019         *
                                              UNITED STATES DISTRICT JUDGE
                                                                                                          LONG ISLAND OFFICE
                                                             RE:                          U.S. v. Harold Bendell
                                                                                          U.S. v. Bruce Bendell
                                                             DOCKET#:                     17-CR-585
                                                             SENTENCE DA TE:              April 18, 2019

        REQUEST FOR ADJOURNMENT DUE TO DELAY IN PRESENTENCE INVESTIGATION

        On-July 26, 2018, the defendants pied guilty before Your Honor to a single-count information, charging the aiding
        and assisting in the preparation of a fraudulent income tax return. The investigations were assigned to the
        undersigned on July 31, 2018, with a scheduled sentence date of November 30, 2018. The presentence report (PSR)
        for Bruce Bendell was disclosed on December 13, 2018, and the PSR for Harold Bendell was disclosed on
        December 21, 2018.

        Counsel for Bruce Bendell submitted lengthy objections to the PSR on April 9, 2019, and Counsel for Harold
        Bendell submitted lengthy objections to the PSR on April I0, 20 I9. The undersigned was unable to consult with the
        Government on the objections until April 12, 2019. Given the lengthy nature of the objections, it would present
        difficulty for the Probation Department to disclose thorough addenda in time for the scheduled sentencing. The
        Probation Department therefore requests that the sentencing for the above-noted defendants be adjourned May 2,
        2019, or thereafter, to allow for the Probation Department to prepare addenda for the above-referenced defendants.

        If Your Honor has any concerns,.i-egarding this matter, please contact the undersigned officer.
                /s/ Joanna Seybert                            4)/7 I 2019
        Appt5iation Granted        ·        J                   I Date    '
        U.S. District Judge


        New Sentence Date and Time:      G IEI20       f9   ,g.f    / / : {JO3   ,.,




        Application Denied                                               Date
        U.S_. District Judge


                                                               RESPECTFULLY SUBMITTED,

                                                              VITA QUARTARA
                                                              ACTING CHIEF U.S. PROBATION OFFICER



        ~
        Steven S. Guttman
        U.S. Probation Officer
        (631)712-6315

        Date:    April 16, 2019

        cc:      Steven J. Harfenist, Esq., Defense Counsel (Harold Bendell)
                 Scott A. Resnik, Esq., Defense Counsel (Bruce Bendell)
                 Burton T. Ryan, Jr., Esq., Assistant United States Attorney
